  Case 19-12419        Doc 94     Filed 11/06/19 Entered 11/06/19 12:22:22              Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

In Re: ROWLEY SOLAR LLC,
                                                       Case No. 19-12419 (FIB)
                                                       Chapter       11
       Debtor


       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

                Please enter Carlo Cellai, Esq.’s appearance as counsel for Sonepar Distribution
New England, Inc. d/b/a Northeast Electrical Distributors, a Creditor/Party In Interest, who
requests that all notices given or required to be given in this case, and all papers served in this
case be given to and served upon the undersigned at the office, address, and email set below:


                                               Respectfully Submitted,


                                               /s/ Carlo Cellai
                                               ___________________________________
                                               Carlo Cellai, Esq. BBO 558651
                                               Steven Sroczynski, Esq BBO 680387
                                               Cellai Law Offices, P.C.
                                               150 Grossman Drive Suite #201
                                               Braintree, MA 02184
                                               T: 617-367-2199
                                               F: 781-356-0418
                                               Carlo@CellaiLaw.com


Dated: November 6, 2019
  Case 19-12419        Doc 94     Filed 11/06/19 Entered 11/06/19 12:22:22               Desc Main
                                    Document     Page 2 of 2


                                   CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on November 6, 2019, he caused copies of the foregoing to
be served by ECF upon all parties on the ECF service list.


                                                     /s/ Carlo Cellai, Esq._____
                                                     Carlo Cellai, Esq. (BBO#558651)
